Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Burton (Reg. No. 57,099) on 01/12/2021.

The application has been amended as follows: 
	In claim 5, on line 1, replace “Claim 4” with “Claim 1”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A) The previous rejection of claim 15 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.
B) The previous rejections of claims 1-11 and 16-20 under 35 USC 103 as being unpatentable over Chernysheva et al. (US 2014/0058052 A1) in view of Shimizu et al. (US claims 13-14 under 35 USC 103 as being unpatentable over Chernysheva et al. (US 2014/0058052 A1) in view of Shimizu et al. (US 2010/0068436 A1) and Tang (US 7,521,513) as applied to claim 1, and claim 15 under 35 USC 103 as being unpatentable over Chernysheva et al. (US 2014/0058052 A1) in view of Shimizu et al. (US 2010/0068436 A1) and Tang (US 7,521,513) as applied to claim 1 are withdrawn light of reconsideration of the closest prior art of record, Chernysheva et al.  Tang was inadvertently not added in the grounds but was used in the body of the rejections.  Chernysheva et al. does not teach or suggest the end of chain groups of formula –CF2H, -CF2CH3, and, optionally, -OC(O)-RH (with RH being a C1-C6 alkyl group) in an amount such to satisfy the inequality: [-CF2CF2OH]+[-CF2H]+[-CF2CH3]+[-OC(O)RH≤30 + (2x106)/Mn.  Furthermore, based on Examples 1-3, the claimed invention has improved crosslinking density and curing speed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767